\DOC\]O\U'l-IAWN)_\

NNNNN[\)NN)-*)~»-l>-\>_\»_a>_¢»-»-l>-l
\]Q\LJ\-BU)N*-*O\OOO\]O\Lll-PL)JN*_‘O

Case 2::7-cv-01212-RSL Document 76 titled 11/30/18 Page 1 ole

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH[NGTON
AT SEATTLE

COSTCO WHOLESALE CORPORATION,
No. 2: l 7-cv-01212-RSL

Plaintiff,
STIPULATED MOTION AND
v. [‘PRGPOSE'B] ORDER TO SEAL
EXHIBITS SUPPORTING PARTIES’
ARROWOOD INDEMNITY COMPANY, RESPECTIVE OPPOSITIONS TO
MOTIONS FOR SUl\/lMARY
Defendant. JUDGMENT

NOTE ON MOTION CALENDAR:
November 30, 2018

 

 

 

I. INTRODUCTION & RELIEF REQUESTED
Pursuant to Local Civil Rule 5(g), Plaintiff Costco Wholesale Corporation (“Costco”) and
Defendant Arrowood Indemnity Company (“Arrowood”) (collectively, the “Parties”)
respectfully request leave to file under seal certain exhibits supporting their respective
Oppositions to the opposing party’s Motions for Summary .l'udgment. These documents relate to
confidential communications in the underlying litigation (Ellis, et al. v. Costco Wholesale
Corporation, No. C04 3341 EMC (N.D. Cal.)) and contain information protected under the

doctrines of attorney-client privilege and Work product protection. The Parties agree and

sTIPULATED MoTIoN AND panoposBD]-.Q)RDER To sEAL EXHIBITS mch LAW GROUP LLP

SUPPORTING PARTIES’ RESPECTIVE OPPOSITIONS TO MSJ- l 11913§&91_1;1§£¥151‘1115

Cause No. 211 7-cv-01212-RSL sEATTLE, WAsHINGroN 98101-3404
TELEPHONE; (zoe) 245_ 1700
FACSIMILE; (206)245_1150

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01212-RSL Document 76 Filed 11/30/18 Page 2 01‘4

stipulate that the exhibits identified below should be sealed consistent with this Court’s orders
regarding the Parties’ previous motions to seal. Dkts. 73 & 74. The Parties therefore
respectfully request that the Court grant this Stipulated Motion.
II. CERTIFICATION

Pursuant to LCR S(g)(l)(A) and (3)(A), the Parties certify that they met and conferred in
an attempt to reach agreement on the need to file the documents outlined in this motion under
seal, to minimize the amount of material filed under seal, and to explore redaction and other
alternatives to filing under seal. These discussions took place via electronic mail and telephone
over the course of November 29 and November 30, 2018. Participants in the discussions were
Nicholas Brown (on behalf of Costco), and Taylor Meehan (on behalf of Arrowood).

III. LEGAL AUTHORITY AND ARGUl\/[ENT

Because there is a stipulated protective order governing the exchange of confidential
documents in this matter, the party Who designated a document confidential must provide the
Court With a “specific statement of the applicable legal standard and the reasons for keeping a
document under seal.” LCR 5(g)(3)(B). Here, records attached to a motion or opposition for
summary judgment may be sealed when “compelling reasons” outweigh the presumption of
disclosure Pinlos v. Pacl`fl`c Crea'itors Ass ’n, 605 F.3d 665, 677-80 (9th Cir. 2009). lt is
Costco’s position that compelling reasons exist in this case because the limited information to be
sealed is attorney-client privileged material and protected work product made by Costco to its
insurers. Hez`debrink v. Morz'wakz', 104 Wn.2d 392, 400-01 (1985). Costco therefore requests

that the Court seal the following declaration exhibits, and Arrowood does not object to this

request:
0 Declaration of Nicholas Brown in Support of Costco’s Opposition to Arrowood’s
Motion for Summary Judgment - EXhibit 64 '
sTIPULATED MorroN AND [PRoPo sED] oRDER To sEAL EXHIBITS mmch LAW GROUP m
SUPPOR'I`ING PARTIES’ RESPECTIVE OPPOSITIONS TO MSJ- 2 119131$5&91_§1;01(\)\551`"-113
Cause NO. 2:17-cV-01212-RSL sEA'rTLE, wAsHINGToN 98101-3404

T`ELEPHONE; (206) 245.1700
FACerrLE; (206) 245_ 1750

 

©OQ\IC\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cV-01212~RSL §Jocument ?`6 Filed 11/30/18 Page 3 01‘4

0 Declaration of Gerald Maatman in Support of Costco’s Opposition to Arrowood’s
Motion for Summary Judgment - Exhibits JJ, KK

`¢ Declaration of Alexander Potente in Support of Arrowood’s Opposition to
Costco’s Motion for Summary Judgment - Exhibits 2, 3, & 20

o Declaration of Robert L. Christie in Support of Arrowood’s Opposition t_o
Costco’s Motion for Summary Judgment - Exhibit 211

These documents are similar in nature to the communications between Costco and its
insurers previously sealed by the Court. Dkt. 73. Accordingly, these exhibits should be sealed in
their entirety as indicated above.

It is Costco’s position that a less restrictive alternative to the relief sought would not be
sufficient As explained above, Costco has requested sealing documents only when the entire
document is privileged or protected under the doctrines of attorney-client privilege or work
product protection. Moreover, it is Costco’s position that the Parties must file the confidential
material in support of their respective oppositions to adequately protect their interests in this
case. Costco therefore request permission to seal in their entirety the exhibits as identified
above, and Arrowood does not object to this request.2

The Parties reserve all rights to assert or challenge any confidentiality designation with
respect to these documents at trial.

///
///

///

 

l Exhib_it 21 to the Declaration of Robert L. Christie is Mr. Christie’s Expert Report in this matter. Arrowood is
filing Mr. Christie’s Expert Report under seal consistent With the Court’s orders. Dkts. 73 & 74.

2 The Parties have filed redacted versions of the identified documents in the public record, with unredacted versions
of each being filed under seal, subject to the Court’s approval of this Stipulated Motion

STIPULATED MOTION AND [PROPO SED] ORDER TO SEAL EXHIBITS PAC]FICA LAW GROUP LLP
SUPPORTING PARTIES’ RESPECTIVE OPPOSITIONS TO MSJ- 3 11913§€]19[_:1§0%¥151`1'-15
Cause NO. 2517-CV-01212-RSL sEA'ITLE, wAsHlNGToN 98101-3404

TELEPHONE; (206) 245.1700
FACsLMlLE; (206) 245. 1750

 

\lG\Lh-¥>

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01212-RSL Document 76 Filed 11/30118 Page 4 014

IV. C()NCLUSION
The Parties respectfully request that the Court maintain under seal unredacted versions of
the filings, with appropriately redacted versions of those documents being made part of the

public record.

STIPULATED TO this 30th day of November, 2018.

 

 

PACIFICA LAW GROUP LLP CLYDE & CO US LLP
By s/ Matz‘hew l Segal By L1/1¢1lexana’er E. Potente

Paul J. Lawrence, WSBA # 13557 Alexander E.’ Potente, WSBA #48858

Matthew J. Segal, WSBA #29797 J ames A. Taylor Meehan, Aa’mitred Pro Hac Vice

Nicholas W. Brown, WSBA #33586 Curtis Darrow Parvin, Admz`tted Pro Hac Vz`ce
Attomeys for Plaintiff Costco Wholesale Attomeys for Defendant Arrowood Indemnity
Corporation Company

QM

IT IS HEREBY ORDERED that this Stipulated Motion to Seal Exhibits Supporting

Parties’ Respective Opposition to Motions for Summary Judgment is GRANTED.

§{"” bg;,
DATED this day of , 20l8.

MSM/(

Honorable Robert S. Lasnik
United States District Judge

STIPULATED MOTION AND [PRGP-Q-S»E-Di ORDER TO SEAL EXHIBITS PAC]FICA LAW GROUP LLP
SUPPORTING PARTIES’ RESPECTIVE OPPOSITIONS TO MSJ- 4 11915§&(11§1:£1./£1`1115
Cause NO. 2217-CV-01212-RSL sEATrLE, wAsHING‘roN 93101-3404

TEL.EPHONE; (206) 245. 1700
FACSIMILE; (206) 24511750

 

